Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 1 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 2 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 3 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 4 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 5 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 6 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 7 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 8 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                          Document     Page 9 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 10 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 11 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 12 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 13 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 14 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 15 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 16 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 17 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 18 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 19 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 20 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 21 of 64
                      Case 20-00049                  Doc 1         Filed 01/02/20 Entered 01/02/20 14:38:26                                   Desc Main
 Fill in this information to identify your case:                    Document     Page 22 of 64
 Debtor 1             Pamela                D.                    Frazier
                      __________________________________________________________________
                       First Name                    Middle Name             Last Name

 Debtor 2              ________________________________________________________________
 (Spouse, if filing) First Name                      Middle Name             Last Name


 United States Bankruptcy Court for the: Northern District of Illinois
                                         ______________________________________
                                                                                                                                                      Check if this is an
 Case number           ___________________________________________
  (If known)                                                                                                                                            amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:             List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
        
        X No. Go to Part 2.
         Yes.
      2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                      Total claim    Priority     Nonpriority
                                                                                                                                                     amount       amount
2.1
         ____________________________________________                 Last 4 digits of account number ___ ___ ___ ___            $_____________ $___________ $____________
         Priority Creditor’s Name

         ____________________________________________                 When was the debt incurred?          ____________
         Number             Street
         ____________________________________________                 As of the date you file, the claim is: Check all that apply.
         ____________________________________________
         City                                State      ZIP Code
                                                                         Contingent
                                                                         Unliquidated
         Who incurred the debt? Check one.
                                                                         Disputed
               Debtor 1 only
               Debtor 2 only                                         Type of PRIORITY unsecured claim:
               Debtor 1 and Debtor 2 only
                                                                         Domestic support obligations
               At least one of the debtors and another
                                                                         Taxes and certain other debts you owe the government
               Check if this claim is for a community debt              Claims for death or personal injury while you were
         Is the claim subject to offset?                                  intoxicated
               No                                                       Other. Specify _________________________________
               Yes
2.2
         ____________________________________________                 Last 4 digits of account number ___ ___ ___ ___                $_____________ $___________ $____________
         Priority Creditor’s Name
                                                                      When was the debt incurred?          ____________
         ____________________________________________
         Number             Street
         ____________________________________________                 As of the date you file, the claim is: Check all that apply.

         ____________________________________________
                                                                         Contingent
         City                                State      ZIP Code         Unliquidated
         Who incurred the debt? Check one.                               Disputed
               Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
               Debtor 2 only
                                                                         Domestic support obligations
               Debtor 1 and Debtor 2 only
               At least one of the debtors and another
                                                                         Taxes and certain other debts you owe the government
                                                                         Claims for death or personal injury while you were
               Check if this claim is for a community debt               intoxicated
         Is the claim subject to offset?                                 Other. Specify _________________________________
               No
               Yes


Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     13
                                                                                                                                                          page 1 of ___
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 23 of 64
  Part 2:          List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
       No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      
      X Yes
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured claims
      fill out the Continuation Page of Part 2.

                                                                                                                                                           Total claim
4.1
       Advocate Health Care
       _____________________________________________________________                                               5 ___
                                                                                  Last 4 digits of account number ___ 8 ___
                                                                                                                         1 ___
                                                                                                                            4
       Nonpriority Creditor’s Name                                                                                                                        223.57
                                                                                                                                                         $__________________
                                                                                 When was the debt incurred?           9/12/18
                                                                                                                       ____________
       PO  Box 4248
       _____________________________________________________________
       Number            Street

       Carol Stream                   IL      60197
       _____________________________________________________________
       City                                             State    ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                    Contingent
       Who incurred the debt? Check one.                                         
                                                                                 X   Unliquidated
       
       X      Debtor 1 only                                                         Disputed
             Debtor 2 only
             Debtor 1 and Debtor 2 only                                         Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                               Student loans

             Check if this claim is for a community debt                           Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?                                              Debts to pension or profit-sharing plans, and other similar debts
       
       X      No                                                                 
                                                                                 X   Other. Specify Medical Services
                                                                                                    ______________________________________
             Yes

4.2                                                                                                               3 ___
                                                                                 Last 4 digits of account number ___ 6 ___
                                                                                                                        3 0___                            1,001.27
                                                                                                                                                         $__________________
       Advocate Health Care
       _____________________________________________________________
       Nonpriority Creditor’s Name                                               When was the debt incurred?           10/9/18
                                                                                                                       ____________
       PO Box 4248
       _____________________________________________________________
       Number            Street
                                                                                 As of the date you file, the claim is: Check all that apply.
       Carol Stream                   IL      60197
       _____________________________________________________________
       City                                             State    ZIP Code
                                                                                    Contingent
       Who incurred the debt? Check one.                                         
                                                                                 X   Unliquidated

       
       X      Debtor 1 only
                                                                                    Disputed

             Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
             At least one of the debtors and another                               Student loans
                                                                                    Obligations arising out of a separation agreement or divorce
             Check if this claim is for a community debt                            that you did not report as priority claims
       Is the claim subject to offset?                                              Debts to pension or profit-sharing plans, and other similar debts

       
       X      No                                                                 
                                                                                 X   Other. Specify Medical Services
                                                                                                    ______________________________________

             Yes

4.3
       Advocate Medical Group
       _____________________________________________________________                                              9 ___
                                                                                 Last 4 digits of account number ___ 0 ___
                                                                                                                        0 ___
                                                                                                                           2
       Nonpriority Creditor’s Name
                                                                                                                                                          205.14
                                                                                                                                                         $_________________
                                                                                 When was the debt incurred?           11/05/18
                                                                                                                       ____________
       8550 W. Bryn Mawr Avenue 8th Floor
       _____________________________________________________________
       Number            Street

       Chicago                        IL      60631
       _____________________________________________________________             As of the date you file, the claim is: Check all that apply.
       City                                             State    ZIP Code

                                                                                    Contingent
       Who incurred the debt? Check one.
                                                                                 
                                                                                 X   Unliquidated
       
       X      Debtor 1 only
                                                                                    Disputed
             Debtor 2 only
             Debtor 1 and Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another
                                                                                    Student loans
             Check if this claim is for a community debt                           Obligations arising out of a separation agreement or divorce
                                                                                     that you did not report as priority claims
       Is the claim subject to offset?
                                                                                    Debts to pension or profit-sharing plans, and other similar debts
       
       X      No
                                                                                 
                                                                                 X   Other. Specify Medical Services
                                                                                                    ______________________________________
             Yes




  Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                        2 of ___
                                                                                                                                                              page __   13
Debtor 1
                   Case
                   Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                   _______________________________________________________
                                                                                                  14:38:26 Desc Main
                                                                                     Case number (if known)_____________________________________
                   First Name    Middle Name     Last Name Document        Page 24 of 64
 Part 2:          Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                     Total claim


4.4                                                                                                                 2 ___
                                                                                   Last 4 digits of account number ___ 4 ___
                                                                                                                          2 ___
                                                                                                                             3
      AT&T Mobility
      _____________________________________________________________                                                                                         766.61
                                                                                                                                                           $____________
      Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?          12/26/18
                                                                                                                        ____________
      PO Box 6428
      _____________________________________________________________
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Carol Stream                   IL      60197-6428
      _____________________________________________________________
      City                                             State     ZIP Code             Contingent
                                                                                   
                                                                                   X   Unliquidated
      Who incurred the debt? Check one.                                               Disputed
      
      X      Debtor 1 only
            Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only
                                                                                      Student loans
            At least one of the debtors and another
                                                                                      Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
            Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              
                                                                                   X                 Phone service
                                                                                       Other. Specify________________________________
      
      X      No
            Yes



4.5
                                                                                                                    8 ___
                                                                                   Last 4 digits of account number ___ 1 ___
                                                                                                                          6 ___
                                                                                                                             5                              482.97
                                                                                                                                                           $____________
      Capital One
      _____________________________________________________________
      Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?          ____________
      Bankruptcy Dept., PO Box 5155
      _____________________________________________________________
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Norcross                       GA      30091
      _____________________________________________________________
      City                                             State     ZIP Code             Contingent
                                                                                   
                                                                                   X   Unliquidated
      Who incurred the debt? Check one.                                               Disputed
      
      X      Debtor 1 only
            Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only
                                                                                      Student loans
            At least one of the debtors and another
                                                                                      Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
            Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              
                                                                                   X                 Credit Card Charges
                                                                                       Other. Specify________________________________
      
      X      No
            Yes


4.6                                                                                                                                                         1,069.00
                                                                                                                                                           $____________
                                                                                                                    4 ___
                                                                                   Last 4 digits of account number ___ 6 ___
                                                                                                                          7 ___
                                                                                                                             5
      City colleges of Chicago
      _____________________________________________________________
      Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?          January 2018
                                                                                                                        ____________
      180 N. Wabash
      _____________________________________________________________
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Chicago                        IL          60601
      _____________________________________________________________
      City                                             State     ZIP Code             Contingent
                                                                                   
                                                                                   X   Unliquidated
      Who incurred the debt? Check one.                                               Disputed
      
      X      Debtor 1 only
            Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only
                                                                                      Student loans
            At least one of the debtors and another
                                                                                      Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
            Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              
                                                                                   X                 Tuition: Kennedy King College
                                                                                       Other. Specify________________________________
      
      X      No
            Yes




  Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                    3 of ___
                                                                                                                                                           page __   13
Debtor 1
                   Case
                   Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                   _______________________________________________________
                                                                                                  14:38:26 Desc Main
                                                                                     Case number (if known)_____________________________________
                   First Name    Middle Name     Last Name Document        Page 25 of 64
 Part 2:          Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                     Total claim


4.7                                                                                                                 2 ___
                                                                                   Last 4 digits of account number ___ 2 ___
                                                                                                                          7 ___
                                                                                                                             8
      City Of Chicago Dept. Of Revenue
      _____________________________________________________________                                                                                         854.01
                                                                                                                                                           $____________
      Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?          Ongoing
                                                                                                                        ____________
      121 N. LaSalle, Room 107
      _____________________________________________________________
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Chicago                        IL      60601
      _____________________________________________________________
      City                                             State     ZIP Code             Contingent
                                                                                   
                                                                                   X   Unliquidated
      Who incurred the debt? Check one.                                               Disputed
      
      X      Debtor 1 only
            Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only
                                                                                      Student loans
            At least one of the debtors and another
                                                                                      Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
            Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              
                                                                                   X                 Parking tickets
                                                                                       Other. Specify________________________________
      
      X      No
            Yes



4.8
                                                                                                                    7 ___
                                                                                   Last 4 digits of account number ___ 4 ___
                                                                                                                          0 ___
                                                                                                                             0                              383.18
                                                                                                                                                           $____________
      City of Chicago, Department of Finance
      _____________________________________________________________
      Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?          ____________
      PO Box 88292
      _____________________________________________________________
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Chicago                        IL      60680-1292
      _____________________________________________________________
      City                                             State     ZIP Code             Contingent
                                                                                   
                                                                                   X   Unliquidated
      Who incurred the debt? Check one.                                               Disputed
      
      X      Debtor 1 only
            Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only
                                                                                      Student loans
            At least one of the debtors and another
                                                                                      Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
            Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              
                                                                                   X                 Parking tickets
                                                                                       Other. Specify________________________________
      
      X      No
            Yes


4.9                                                                                                                                                         1,316.40
                                                                                                                                                           $____________
                                                                                                                    3 ___
                                                                                   Last 4 digits of account number ___ 2 ___
                                                                                                                          4 ___
                                                                                                                             0
      Comenity  Bank
      _____________________________________________________________
      Nonpriority Creditor’s Name
                                                                                   When was the debt incurred?          Ongoing
                                                                                                                        ____________
      PO Box 182789
      _____________________________________________________________
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Columbus                       OH          43218
      _____________________________________________________________
      City                                             State     ZIP Code             Contingent
                                                                                   
                                                                                   X   Unliquidated
      Who incurred the debt? Check one.                                               Disputed
      
      X      Debtor 1 only
            Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            Debtor 1 and Debtor 2 only
                                                                                      Student loans
            At least one of the debtors and another
                                                                                      Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
            Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              
                                                                                   X                 Credit Card Charges
                                                                                       Other. Specify________________________________
      
      X      No
            Yes




  Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                    4 of ___
                                                                                                                                                           page __   13
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 26 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.10                                                                                                                 7 ___
                                                                                    Last 4 digits of account number ___ 2 ___
                                                                                                                           4 ___
                                                                                                                              9
       Comenity Bank
       _____________________________________________________________                                                                                         399.09
                                                                                                                                                            $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       PO Box 182789
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Columbus                       OH      43218
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes



4.11
                                                                                                                     3 ___
                                                                                    Last 4 digits of account number ___ 2 ___
                                                                                                                           4 ___
                                                                                                                              0                              1,127.57
                                                                                                                                                            $____________
       Comenity Bank Bankruptcy Dept.
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          Ongoing
                                                                                                                         ____________
       PO Box 182125
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Columbus                       OH      43218-2125
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes


4.12                                                                                                                                                         631.30
                                                                                                                                                            $____________
                                                                                                                     4 ___
                                                                                    Last 4 digits of account number ___ 6 ___
                                                                                                                           6 ___
                                                                                                                              5
       Comenity  Bank Bankruptcy Dept.
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          Ongoing
                                                                                                                         ____________
       PO Box 182125
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Columbus                       OH          43218-2125
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    5 of ___
                                                                                                                                                            page __   13
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 27 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.13                                                                                                                 4 ___
                                                                                    Last 4 digits of account number ___ 6 ___
                                                                                                                           6 ___
                                                                                                                              5
       Comenity Bank Bankruptcy Dept.
       _____________________________________________________________                                                                                         572.20
                                                                                                                                                            $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          Ongoing
                                                                                                                         ____________
       PO Box 182125
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Columbus                       OH      43218-2125
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes



4.14
                                                                                                                     7 ___
                                                                                    Last 4 digits of account number ___ 0 ___
                                                                                                                           6 ___
                                                                                                                              9                              928.14
                                                                                                                                                            $____________
       Emergency Medical Group of Illinois, LLC
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          06/16/2013
                                                                                                                         ____________
       3 Erie Court
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Oak Park                       IL      60302
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Medical Services
                                                                                        Other. Specify________________________________
       
       X      No
             Yes


4.15                                                                                                                                                         50.72
                                                                                                                                                            $____________
                                                                                                                     7 ___
                                                                                    Last 4 digits of account number ___ 9 ___
                                                                                                                           . ___
                                                                                                                              1
       IICRDPNR-Integrated   Imaging Consultants, PLLC
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          3/25/19
                                                                                                                         ____________
       44000 Garfield Road
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Clinton Township               MI          48038
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Medical Services
                                                                                        Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    6 of ___
                                                                                                                                                            page __   13
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 28 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.16                                                                                                                 1 ___
                                                                                    Last 4 digits of account number ___ 9 ___
                                                                                                                           2 ___
                                                                                                                              4
       Illinois Department of Revenue
       _____________________________________________________________                                                                                         1,965.20
                                                                                                                                                            $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       Delinquency Unit, PO Box 19035
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Springfield                    IL      62794-9035
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 State income tax
                                                                                        Other. Specify________________________________
       
       X      No
             Yes



4.17
                                                                                                                     0 ___
                                                                                    Last 4 digits of account number ___ 6 ___
                                                                                                                           3 ___
                                                                                                                              4                              641.16
                                                                                                                                                            $____________
       Illinois Department of Revenue
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          4/15/2012
                                                                                                                         ____________
       Delinquency Unit, PO Box 19035
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Springfield                    IL      62794-9035
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 State Income Tax
                                                                                        Other. Specify________________________________
       
       X      No
             Yes


4.18                                                                                                                                                         158.70
                                                                                                                                                            $____________
                                                                                                                     0 ___
                                                                                    Last 4 digits of account number ___ 6 ___
                                                                                                                           3 ___
                                                                                                                              4
       Illinois Department of Revenue
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          12/31/2012
                                                                                                                         ____________
       Delinquency Unit, PO Box 19035
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Springfield                    IL          62794-9035
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 State Income Tax
                                                                                        Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    7 of ___
                                                                                                                                                            page __   13
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 29 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.19                                                                                                                 0 ___
                                                                                    Last 4 digits of account number ___ 6 ___
                                                                                                                           3 ___
                                                                                                                              4
       Illinois Department of Revenue
       _____________________________________________________________                                                                                         154.03
                                                                                                                                                            $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          12/31/14
                                                                                                                         ____________
       Delinquency Unit, PO Box 19035
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Springfield                    IL      62794-9035
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 State Income Tax
                                                                                        Other. Specify________________________________
       
       X      No
             Yes



4.20
                                                                                                                     2 ___
                                                                                    Last 4 digits of account number ___ 2 ___
                                                                                                                           7 ___
                                                                                                                              8                              213.90
                                                                                                                                                            $____________
       Illinois Tollway Authority
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          1/9/19
                                                                                                                         ____________
       PO Box 5201
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Lisle                          IL      60532-5201
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Unpaid tolls
                                                                                        Other. Specify________________________________
       
       X      No
             Yes


4.21                                                                                                                                                         172.85
                                                                                                                                                            $____________
                                                                                    Last 4 digits of account number ___ ___ ___ ___
       Integrated Imaging Consultants LLC
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       1775 Dempster
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Park Ridge                     IL          60068
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Medical Services
                                                                                        Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    8 of ___
                                                                                                                                                            page __   13
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 30 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.22                                                                                                                 1 ___
                                                                                    Last 4 digits of account number ___ 9 ___
                                                                                                                           2 ___
                                                                                                                              4
       Internal Revenue Service
       _____________________________________________________________                                                                                        $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       P.O. Box 7346
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Philedelphia                   PA      19101-7346
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Income tax
                                                                                        Other. Specify________________________________
       
       X      No
             Yes



4.23
                                                                                                                     3 ___
                                                                                    Last 4 digits of account number ___ 5 ___
                                                                                                                           2 ___
                                                                                                                              6                              242.00
                                                                                                                                                            $____________
       Midwest Anes Partners
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          3/4/19
                                                                                                                         ____________
       PO Box 3613
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Carol Stream                   IL      60132
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Medical Services
                                                                                        Other. Specify________________________________
       
       X      No
             Yes


4.24                                                                                                                                                         678.58
                                                                                                                                                            $____________
                                                                                                                     2 ___ ___
                                                                                    Last 4 digits of account number ___     8 ___
                                                                                                                               1
       SYNCB/JC    Penney
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          Ongoing
                                                                                                                         ____________
       Bankruptcy Department PO Box 965064
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Orlando                        FL          32896-5064
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    9 of ___
                                                                                                                                                            page __   13
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 31 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.25                                                                                                                 9 ___
                                                                                    Last 4 digits of account number ___ 7 ___
                                                                                                                           2 ___
                                                                                                                              3
       Synchrony Bank
       _____________________________________________________________                                                                                         805.90
                                                                                                                                                            $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          Ongoing
                                                                                                                         ____________
       PO Box 965061
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Orlando                        FL      32896-5061
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes



4.26
                                                                                                                     9 ___
                                                                                    Last 4 digits of account number ___ 9 ___
                                                                                                                           2 ___
                                                                                                                              7                              1,433.54
                                                                                                                                                            $____________
       Synchrony Bank
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          Ongoing
                                                                                                                         ____________
       PO Box 965061
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Orlando                        FL      32896-5061
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes


4.27                                                                                                                                                         892.46
                                                                                                                                                            $____________
                                                                                                                     0 ___
                                                                                    Last 4 digits of account number ___ 8 ___
                                                                                                                           0 ___
                                                                                                                              3
       Walmart/ Synchrony Bank
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       PO Box 965061
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       Orlando                        FL          32896-5061
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                    
                                                                                    X   Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              
                                                                                    X                 Credit Card Charges
                                                                                        Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                               page 10    13
                                                                                                                                                                 __ of ___
Debtor 1
                    Case
                    Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
                    _______________________________________________________
                                                                                                   14:38:26 Desc Main
                                                                                      Case number (if known)_____________________________________
                    First Name    Middle Name     Last Name Document        Page 32 of 64
 Part 2:           Your NONPRIORITY Unsecured Claims ─ Continuation Page


 After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                                      Total claim


4.28                                                                                Last 4 digits of account number ___ ___ ___ ___
       _____________________________________________________________                                                                                        $____________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 Other. Specify________________________________
       
       X      No
             Yes



4.29
                                                                                    Last 4 digits of account number ___ ___ ___ ___                         $____________
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 Other. Specify________________________________
       
       X      No
             Yes


4.30                                                                                                                                                        $____________
                                                                                    Last 4 digits of account number ___ ___ ___ ___
       _____________________________________________________________
       Nonpriority Creditor’s Name
                                                                                    When was the debt incurred?          ____________
       _____________________________________________________________
       Number           Street
                                                                                    As of the date you file, the claim is: Check all that apply.
       _____________________________________________________________
       City                                             State     ZIP Code             Contingent
                                                                                       Unliquidated
       Who incurred the debt? Check one.                                               Disputed
       
       X      Debtor 1 only
             Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                       Student loans
             At least one of the debtors and another
                                                                                       Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
             Check if this claim is for a community debt
                                                                                       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 Other. Specify________________________________
       
       X      No
             Yes




  Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                               page 11    13
                                                                                                                                                                 __ of ___
Debtor 1
               Case
               Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
               _______________________________________________________
                                                                                              14:38:26 Desc Main
                                                                                 Case number (if known)_____________________________________
               First Name    Middle Name     Last Name Document        Page 33 of 64
Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     Credence Resource Management LLC
     _____________________________________________________             On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     17000 Dallas Parkway
     _____________________________________________________
                                                                       Line 4.4
                                                                            _____ of (Check one):      Part 1: Creditors with Priority Unsecured Claims
     Number       Street                                                                              
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured Claims
     Suite 204
     _____________________________________________________
                                                                                                        2 ___
                                                                       Last 4 digits of account number ___ 4 ___
                                                                                                              2 ___
                                                                                                                 3
     Dallas, TX 75248
     _____________________________________________________
     City                                  State        ZIP Code


     Diversified Consulants, Inc.
     _____________________________________________________              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     PO Box 1117
     _____________________________________________________
                                                                        Line 4.4
                                                                             _____ of (Check one):     Part 1: Creditors with Priority Unsecured Claims
     Number       Street
                                                                                                      
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured
     _____________________________________________________              Claims

     Charlotte, North Carolina 28201-1117
     _____________________________________________________                                               2 ___
                                                                        Last 4 digits of account number ___ 4 ___
                                                                                                               2 ___
                                                                                                                  3
     City                                  State        ZIP Code


     Linebarger Goggan Blair and Sampson
     _____________________________________________________              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     PO Box 06152
     _____________________________________________________
                                                                        Line 4.7
                                                                             _____ of (Check one):     Part 1: Creditors with Priority Unsecured Claims
     Number       Street                                                                              
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured
     _____________________________________________________
                                                                        Claims

     Chicago, Illinois 60606-0152
     _____________________________________________________                                               2 ___
                                                                        Last 4 digits of account number ___ 2 ___
                                                                                                               7 ___
                                                                                                                  8
     City                                  State        ZIP Code

     Affiliate Asset Solutions, LLC
     _____________________________________________________              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     145 Technology Parkway NW
     _____________________________________________________
                                                                        Line 4.14
                                                                             _____ of (Check one):     Part 1: Creditors with Priority Unsecured Claims
     Number       Street                                                                              
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured
     Suite 100
     _____________________________________________________
                                                                        Claims

     Peachtree  Corners, Georgia 30092-2913
     _____________________________________________________                                               7 ___
                                                                        Last 4 digits of account number ___ 0 ___
                                                                                                               6 ___
                                                                                                                  9
     City                                  State        ZIP Code


     Proffesional Account Management, LLC
     _____________________________________________________              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     PO Box 741
     _____________________________________________________
                                                                        Line 4.20
                                                                             _____ of (Check one):     Part 1: Creditors with Priority Unsecured Claims
     Number       Street                                                                              
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured
     _____________________________________________________
                                                                        Claims

     Milwaukee,  Wisconsin 53201-1487
     _____________________________________________________                                               2 ___
                                                                        Last 4 digits of account number ___ 2 ___
                                                                                                               7 ___
                                                                                                                  8
     City                                  State        ZIP Code

     Portfolio Recovery
     _____________________________________________________              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     120 Corporate Blvd., Ste. 100
     _____________________________________________________
                                                                        Line 4.25
                                                                             _____ of (Check one):     Part 1: Creditors with Priority Unsecured Claims
     Number       Street                                                                              
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured
     _____________________________________________________
                                                                        Claims

     Norfolk, Virginia 23502
     _____________________________________________________                                               9 ___
                                                                        Last 4 digits of account number ___ 7 ___
                                                                                                               2 ___
                                                                                                                  3
     City                                  State        ZIP Code

     Midland Funding
     _____________________________________________________              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

     320 E. Big Beaver
     _____________________________________________________              Line 4.26
                                                                             _____ of (Check one):     Part 1: Creditors with Priority Unsecured Claims
     Number       Street
                                                                                                      
                                                                                                      X Part 2: Creditors with Nonpriority Unsecured
     Suite 300
     _____________________________________________________              Claims
     Troy, Michigan 4808390060-0578
     _____________________________________________________                                               9 ___
                                                                                                            9 ___
                                                                                                               2 ___
                                                                                                                  7
     City                                  State        ZIP Code
                                                                        Last 4 digits of account number ___


  Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                              page 12    13
                                                                                                                                                       __ of ___
Debtor 1
               Case
               Pamela     20-00049    D. Doc 1 Filed  Frazier01/02/20 Entered 01/02/20
               _______________________________________________________
                                                                                              14:38:26 Desc Main
                                                                                 Case number (if known)_____________________________________
               First Name    Middle Name     Last Name Document        Page 34 of 64
Part 4:    Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
    Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                               6a.
Total claims                                                                           $_________________________
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                 6b.     $_________________________

                6c. Claims for death or personal injury while you were
                    intoxicated                                                6c.
                                                                                       $_________________________

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                    6d.
                                                                                     + $_________________________

                6e. Total. Add lines 6a through 6d.                            6e.
                                                                                       $_________________________



                                                                                       Total claim

                6f. Student loans                                              6f.
Total claims                                                                             0.00
                                                                                        $_________________________
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                     6g.       0.00
                                                                                        $_________________________

                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                              6h.      0.00
                                                                                       $_________________________

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                    6i.   + $_________________________
                                                                                        17,369.49


                6j. Total. Add lines 6f through 6i.                            6j.
                                                                                         17,369.49
                                                                                        $_________________________




  Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                               page 13    13
                                                                                                                                           __ of ___
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 35 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 36 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 37 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 38 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 39 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 40 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 41 of 64
                  Case 20-00049                     Doc 1            Filed 01/02/20 Entered 01/02/20 14:38:26                                                   Desc Main
                                                                      Document     Page 42 of 64

 Fill in this information to identify your case:

 Debtor 1          Pamela   D. Frazier
                   __________________________________________________________________
                     First Name                      Middle Name                     Last Name

 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the: Northern District of Illinois
                                         ______________________________________

 Case number         ___________________________________________                                                                                                           Check if this is an
                     (If known)                                                                                                                                              amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B ........................................................................................................       $ 0.00
                                                                                                                                                                            ________________



    1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................            $ 2,478.00
                                                                                                                                                                            ________________


    1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................................
                                                                                                                                                                          $ 2,478.00
                                                                                                                                                                            ________________



Part 2:        Summarize Your Liabilities



                                                                                                                                                                      Your liabilities
                                                                                                                                                                      Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                       $ 0.00
                                                                                                                                                                            ________________


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                          $ 0.00
                                                                                                                                                                            ________________
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ..........................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ......................................
                                                                                                                                                                      +   $ 17,369.49
                                                                                                                                                                            ________________


                                                                                                                                     Your total liabilities               $ 17,369.49
                                                                                                                                                                            ________________



Part 3:        Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I ........................................................................................                 $ 3,097.29
                                                                                                                                                                            ________________


5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22, Column A, of Schedule J..................................................................................                    $ 2,949.53
                                                                                                                                                                            ________________




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                 page 1 of 2
                 Case 20-00049                Doc 1        Filed 01/02/20 Entered 01/02/20 14:38:26                             Desc Main
                                                            Document     Page 43 of 64
Debtor 1         Pamela D. Frazier
                 _______________________________________________________                           Case number (if known)_____________________________________
                 First Name     Middle Name        Last Name




Part 4:        Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
    
    X Yes

7. What kind of debt do you have?

    
    X Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
           family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               $ 4,901.87
                                                                                                                                         _________________




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



                                                                                                           Total claim


     From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)
                                                                                                            0.00
                                                                                                           $_____________________

    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
                                                                                                            0.00
                                                                                                           $_____________________

    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
                                                                                                            0.00
                                                                                                           $_____________________


    9d. Student loans. (Copy line 6f.)
                                                                                                            0.00
                                                                                                           $_____________________

    9e. Obligations arising out of a separation agreement or divorce that you did not report as
        priority claims. (Copy line 6g.)                                                                    0.00
                                                                                                           $_____________________


    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                 0.00
                                                                                                        + $_____________________


    9g. Total. Add lines 9a through 9f.                                                                     0.00
                                                                                                           $_____________________




    Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 44 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 45 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 46 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 47 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 48 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 49 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 50 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 51 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 52 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 53 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 54 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 55 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 56 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 57 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 58 of 64
          Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                                   Document     Page 59 of 64
Dothins




                              Advocate Health Care
                              PO Box 4248
                              Carol Stream,IL 60197

Dothins




                              Advocate Medical Group
                              8550 W. Bryn Mawr Avenue
                              8th Floor
                              Chicago,IL 60631

Dothins




                              Affiliate Asset Solutions, LLC
                              145 Technology Parkway NW
                              Suite 100
                              Peachtree Corners,GA 30092-2913

Dothins




                              AT&T Mobility
                              PO Box 6428
                              Carol Stream,IL 60197-6428

Dothins




                              Capital One
                              Bankruptcy Dept., PO Box 5155
                              Norcross,GA 30091

Dothins




                              City colleges of Chicago
                              180 N. Wabash
                              Chicago,IL 60601

Dothins




                              City Of Chicago Dept. Of Revenue
                              121 N. LaSalle, Room 107
                              Chicago,IL 60601

Dothins




                              City of Chicago, Department of Finance
                              PO Box 88292
                              Chicago,IL 60680-1292

Dothins
          Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                                   Document     Page 60 of 64
                              Comenity Bank
                              PO Box 182789
                              Columbus,OH 43218

Dothins




                              Comenity Bank Bankruptcy Dept.
                              PO Box 182125
                              Columbus,OH 43218-2125

Dothins




                              Credence Resource Management LLC
                              17000 Dallas Parkway
                              Suite 204
                              Dallas,TX 75248

Dothins




                              Diversified Consulants, Inc.
                              PO Box 1117
                              Charlotte,NC 28201-1117

Dothins




                              Emergency Medical Group of Illinois, LLC

                              3 Erie Court
                              Oak Park,IL 60302

Dothins




                              IICRDPNR-Integrated Imaging Consultants,
                              44000 Garfield Road
                              Clinton Township,MI 48038

Dothins




                              Illinois Department of Revenue
                              Delinquency Unit, PO Box 19035
                              Springfield,IL 62794-9035

Dothins




                              Illinois Tollway Authority
                              PO Box 5201
                              Lisle,IL 60532-5201

Dothins




                              Integrated Imaging Consultants LLC
                              1775 Dempster
                              Park Ridge,IL 60068

Dothins
          Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                                   Document     Page 61 of 64
                              Internal Revenue Service
                              P.O. Box 7346
                              Philedelphia,PA 19101-7346

Dothins




                              Linebarger Goggan Blair and Sampson
                              PO Box 06152
                              Chicago,IL 60606-0152

Dothins




                              Midland Funding
                              320 E. Big Beaver
                              Suite 300
                              Troy,MI 4808390060-0578

Dothins




                              Midwest Anes Partners
                              PO Box 3613
                              Carol Stream,IL 60132

Dothins




                              Portfolio Recovery
                              120 Corporate Blvd., Ste. 100
                              Norfolk,VA 23502

Dothins




                              Proffesional Account Management, LLC
                              PO Box 741
                              Milwaukee,WI 53201-1487

Dothins




                              SYNCB/JC Penney
                              Bankruptcy Department
                              PO Box 965064
                              Orlando,FL 32896-5064

Dothins




                              Synchrony Bank
                              PO Box 965061
                              Orlando,FL 32896-5061

Dothins




                              Walmart/ Synchrony Bank
                              PO Box 965061
                              Orlando,FL 32896-5061

Dothins
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 62 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 63 of 64
Case 20-00049   Doc 1   Filed 01/02/20 Entered 01/02/20 14:38:26   Desc Main
                         Document     Page 64 of 64
